                                UNITED STATES DISTRICT COURT
                    fot the                    District of                          New Jersey

           United States of America
                                                                       ORDER SETTING CONDITIONS
                           V.                                                 OF RELEASE
                 BRIAN HALL
                                                                        Case Number: 18-MJ-5045-15(TJB)
                    Defendant

IT IS ORDERED on this 28th day of November, 2018 that the release of the defendant is subject to the following
conditions:
        (1) The defendant must not violate any federal, state or local law while on release.
        (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
            42 U.S.C. § 14135a.
        (3) The defendallt must immediately advise the court, defense counsel, and the U.S. attorney in writing before
            any change in address and/or telephone number.
        (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.
                                                      Release on Bond

Bail be fixed at$   \   s-p (OD()_    and the defendant shall be released upon:

      ~) Executing an unsecured appearance bond ( ) with co-signor( s) - - - - - - - - - - - - - - - " -..'
      ( ) Executing a secured appearance bond ( ) with co-signor(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,
          and ( ) depositing in cash in the registry of the Court _ _% of the b(l,il fixed; and/or ( ) execute an
          agreement to forfeit designated property located a t - - - - - - - - - - - - - - - - - - - - -
          Local Criminal Rule 46. l(d)(3) waived/not W<).ived by the Court.
      ( ) Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail
          in lieu thereof;

                                             Additional Conditions of Release

Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the
defendant and the safety of other persons and the community, it is further ordered that the release of the defendant is
subject to the condition(s) listed below:

IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
     (~) Report to Pretrial Services ("PTS") as directed and advise them immediately of any contact with law
          enforcement personnel, including but not limited to, any arrest, questioning or traffic stop.
      ( ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officet; not tamper
          with any witness, victim, or informant; not retaliate against any witness, victim or informant in this case.
      ( ) The defendant shall be released into the third party custody of _ _ _ _ _ _ _ _ _ _ _ _ __
            who agrees (a) to supervise the defendant in accordanc~ with all the conditions of release, (b) to use every effort
            to assure the appearance of the defendant at all scheduled court proceedings, and (c) to notify the court
            immediately in the event the defendant violates any conditions of release or disappears.


              Custodian Signature: _ _ _ _ _ _ _ _ _ _ _ __                      Date: - - - - - - - -
                                                                                                                         PAGE I OF 3
(~ The defendant's travel is restricted to O() New Jersey ( ) Other--'-'---,,---~-,--.,....--'------'--~--
                                                                         ( ) unless approved by Pretrial Services
     (PTS).
o{)  Surrender all passports and travel documents to PTS. Do not apply for new travel documents.
~) Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with
     substance abuse testing procedures/equipment.
( ) Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any
  I home in which the defendant resides shall be removed by                          and verification provided to PTS.
I       l
     Mental health testing/treatment as directed by PTS.
( ) Abstain from the use of alcohol.
( ) Maintain current residence or a residence approved by PTS.
( ) Maintain or c}Ctively seek ernployment and/or COII11J1ence an education program.
( ) No contact with minors unless in the presence of a patent or guardian who is aware of the present offense.
( ) Have no contact with the following i n d i v i d u a l s : - - - - - - - - - - - - - - - - - - - - -
( I Defendant is to participate in one of the following home confinement program components and abide by
   )
     all the requirements of the program which f \ will or ( ) will not include electronic monitoring or other
     location verification system. You shall pay all "or pi:lft of the cost of the program based upon your ability to
     pay as determined by the pretrial services office or supervising officer.
      ( ) (i) Curfew. You are restricted to your residence every day ( ) from                     to         , or
                  ( ) as directed by the pretrial services office or supervising officer; or
      ( ) (ii) Home Detention. You l:lre restricted to yow residence at all times except for the following:
                  education; religious services; medical, substance abuse, or mental health treatment;
                  attorney visits; court appearances; court-ordered obligations; or other activities pre-
                  approved by the pretrial services office or supervising officer. Additionally, employment
                  ( ) is permitted ( ) is not permitted.
             {j
            (iii) Home Incarceration. You are restricted to your residence under 24 hour lock-down except
                  for medical necessities and court appearances, or other activities specifically approved by
                  the court.
 ( ) Defendant is subject to the following computer/internet restrictions which may include manual
      inspection and/or the installation of computer monitoring software, as deemed appropriate by
      Pretrial Services. The defendant shall pay all or part of the cost of the monitoring softwa;re based
      upon their ability to pay, as determined by the pretrial services office or supervising officer.
      ( ) (i) No Computers - defendant is prohibited from possession and/or use of computers or
                   connected devices.
      ( ) (ii) Computer - No Internet Access: defendant is permitted ij.Se of computers or connected
                  devices, but is not permitted access to the Internet (World Wide Web, FTP Sites, IRC
                   Servers, Instant Messaging, etc);
      ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected
                  devices, and is permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers,
                  Instant Messaging, etc.) for legitimate and necessary purposes pre-approved by Pretrial
                   Services at [ ] home [ ] for employment purposes.
      ( ) (iv) Consent of Other Residents -by consent of other residents in the home, any computers in
                  the home utilized by other residents shall be approved by Pretrial Services, password
                  protected by a third party custodian approved by Pretrial Services, and subject to inspection
                  for compliance by Pretrial Services.

    (       ) Other: -"'-------'--....C........C.------------------------

    (       ) Other: .....................- " ' - - - ~ - - - - - - - - - - - - - - - - - - - - - - - - - -


                                                                                                              Page2 of3
                                     ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                         Violating any of the foregoing conditions of release may res1J,lt in the immediate issuance of a wan
 for your arrest, a revocation of your release, an order of detention, a fotfeitute of any bond, and a prosecution for contempt
 of court and could result in irnprisonment, a fo:ie, or both.
            While on release, if you cominit a federal felony offense the punishment is an additional prison term of not rnore
 than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one yeat.
 This sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
            It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal
 investigation; tamper with a witness, victim, or informant; retaliate or ~ttempt to retaliate against a witness, victim, or
 informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, ot officer of the court. The penalties
 for tampering, retaliation, or intirnidation are significantly more serious if they involve a killing or attempted killing.
 ·          If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a
 sentence, you may be prosec1J,ted for failing to appear or surrender and additional punishment may be imposed. If you are
 convicted of:
                (1) an offense punishable by death, life imprisonment, or imprisonment fot a terin of fifteen years or more
                     ~ you will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;
                (2) .an offense punishable by imprisonment for a term of five years or more, but less than fifteen years-you
                      will be fined not more than $250,000 or imprisoned for not more than five years, or both;
                (3) any other felony- you will be fined not mote than $250,000 or imprisoned not more than two years, c
                     both;
                (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or
                     both.
                A term of imprisonment imposed for failure to ~ppear or surrender will be consecutive to any other sentence
 you receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                            Acknowledgment of the Defendant

               I acknowledge that I am the defendant in this case and that I arn aware of the conditions of release. I promise
 to obey all conditions of release, to appear as directed, and surren    to serve an sentence imposed. I am aware of the
 penalties and sanctions set forth above.

                                                                          Defend t's Signature

                                                                k~1-la,J,City
                                                                          A/d~eY
                                                                              7
                                                                              and State

                                         Directions to the United States Marshal
    (;<) The defendant is ORDERED released after processing.
    (    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge
           that the defendant has posted bond and/or complied with all other conditions for release. If Still in custody, the
           defendant must be produced before the appropriate judge at the time d place specified.

   Date:         .&v Jlra d[)/B
                          J
                           I




                                                                 TONIANNE J. BONJIOVANNI. USMJ
                                                                      Printed name and title
   (REV. 1/09)                                                                                                       PAGE3 OF 3
